                               Case 19-15508   Doc 39    Filed 06/17/19   Page 1 of 2
Entered: June 17th, 2019
Signed: June 14th, 2019

SO ORDERED




                                      In the United States Bankruptcy Court
                                            For the District of Maryland
                                                 Baltimore Division

         In re:                                      (

                                                     (
         Megan Allen                                 (      Case No.: 19-15508-RAG
                                                     (
                   Debtor(s)                         (             (Chapter 7)
                                                     (
         (         (       (      (     (      (     (      (      (      (      (      (       (


                                        ORDER GRANTING
                   APPLICATION TO RETAIN REAL ESTATE AGENT FOR TRUSTEE
             (7798 NE 8TH Court [aka 7798 NE Spanish Trail Court] Boca Raton, FL 33487)
                   Upon consideration of the Application to Retain Real Estate Agent for Trustee

         (the "Application), and it appearing that the retention of Trustee Realty, Inc. (“TRI”) is in

         the best interest of creditors and this estate, and that TRI represents no interests

         adverse to the estate in matters upon which it is to be retained, it is, by the United

         States Bankruptcy Court for the District of Maryland –

                   ORDERED, that the Application is granted; and it is

                   FURTHER ORDERED, that the Trustee is authorized to retain TRI to market and

         sell 7798 NE 8TH Court [aka 7798 NE Spanish Trail Court] Boca Raton, FL 33487 (the

         "Property") under the terms and condition of the Exclusive Right of Sale Listing

         Agreement attached to the Application and the Debtor shall allow the TRI reasonable

         access to the Property for those purposes; and it is

                   FURTHER ORDERED, that TRI shall have an allowed administrative claim

         pursuant to 11 U.S.C. § 503(b) consisting of a commission on the sale of the Property
                Case 19-15508      Doc 39   Filed 06/17/19   Page 2 of 2



equal to six percent (6%) of the sale price of the Property plus the reimbursement of

any actual, reasonable expenses incurred, which subject to notice of such sale under

Bankruptcy Rules 2002 and 6004, may be paid, at settlement, without further order of

this Court.

Suggested Distribution List:
Zvi Guttman, Trustee
The Law Offices of Zvi Guttman, P.A.
P.O. Box 32308
Baltimore, Maryland 21282

Office of U.S. Trustee
101 W. Lombard St., Suite 2625
Baltimore, Maryland 21201

Jason A. Welt
Trustee Realty, Inc.
401 Las Olas Blvd., Suite 1400
Fort Lauderdale , FL 33301

Stephen Megan
Megan E. Allen
1508 Brewster Gate Road
Crownsville, MD 21032

John C. Schropp, Esq.
Yumkas Vidmar & Sweeney LLC
10211 Wincopin Circle, Suite 500
Columbia, MD 21044

Randa S. Azzam, Esq.
Samuel I. White, P.C.
611 Rockville Pike, Suite 100
Rockville, MD 20852


                                   End of Order
